 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11       EDWARD RALPH LIMONES,                                 Case No. 1:17-cv-01511 (EPG)

12                          Plaintiff,                         FINAL JUDGMENT AND ORDER
                                                               REGARDING PLAINTIFF’S SOCIAL
13             v.                                              SECURITY COMPLAINT
14       NANCY A. BERRYHILL, ACTING
         COMMISSIONER OF SOCIAL
15       SECURITY,
16                          Defendant.
17
             This matter is before the Court on Plaintiff’s complaint for judicial review of an
18
     unfavorable decision of the Commissioner of the Social Security Administration regarding his
19
     application for Supplemental Security Income. The parties have consented to entry of final
20
     judgment by the United States Magistrate Judge under the provisions of 28 U.S.C. § 636(c) with
21
     any appeal to the Court of Appeals for the Ninth Circuit. (ECF Nos. 7, 8).
22
             At the hearing on November 8, 2018, the Court heard from the parties and, having
23
     reviewed the record, administrative transcript, the briefs of the parties, and the applicable law,
24
     finds as follows:
25
             Plaintiff challenges the Administrative Law Judge’s (“ALJ”) adverse credibility
26
     determination of Plaintiff. The parties agree the applicable legal standards are as follows1:
27
     1
      The Commissioner maintains her objections to the clear and convincing standard, but concedes that the Ninth
28   Circuit has held that this standard applies and is controlling law in this court.
                                                              1
                     For the ALJ to reject the claimant's complaints, she must provide
 1                   “specific, cogent reasons for the disbelief.” Rashad v. Sullivan, 903
                     F.2d 1229, 1231 (9th Cir.1990). Once the claimant produces medical
 2                   evidence of an underlying impairment, the Commissioner may not
                     discredit the claimant's testimony as to subjective symptoms merely
 3                   because they are unsupported by objective evidence. Bunnell v.
                     Sullivan, 947 F.2d 341, 343 (9th Cir.1991) (en banc); see also Cotton
 4                   v. Bowen, 799 F.2d 1403, 1407 (9th Cir.1986) (“it is improper as a
                     matter of law to discredit excess pain testimony solely on the ground
 5                   that it is not fully corroborated by objective medical findings”).
                     Unless there is affirmative evidence showing that the claimant is
 6                   malingering, the Commissioner's reasons for rejecting the claimant's
                     testimony must be “clear and convincing.” Swenson v. Sullivan, 876
 7                   F.2d 683, 687 (9th Cir.1989). General findings are insufficient;
                     rather, the ALJ must identify what testimony is not credible and what
 8                   evidence undermines the claimant's complaints. Dodrill v.
                     Shalala, 12 F.3d 915, 918 (9th Cir.1993); Varney v. Secretary of
 9                   Health and Human Services, 846 F.2d 581, 584 (9th Cir.1988)
                     (Varney                                                            I ).
10

11   Lester v. Chater, 81 F.3d 821, 834, (9th Cir. 1995) as amended (Apr. 9, 1996).

12          Because the parties agree that there was medical evidence of the underlying impairment

13   and no affirmative evidence of malingering, the clear and convincing standard applies. Thus, this

14   Court looks to whether the ALJ set forth specific, cogent reasons for the disbelief of Plaintiff’s

15   complaints that are clear and convincing, and identified which testimony is not credible and what

16   evidence undermines the Plaintiff’s complaints.

17          The ALJ only specifically addressed inconsistencies in the Plaintiff’s testimony in the

18   following discussion:

19                   I point out that the medical record documents inconsistencies in the
                     claimant’s alleged residuals from brain surgery. In April 2016 with
20                   [sic] complained of left-sided weakness and shuttering. The claimant
                     thought he had a stroke. On exam, the left side upper and lower
21                   extremities was 0/5 on the strength scale. However, the attending
                     physician noted that the claimant appeared to be functional as he was
22                   able to lift his left hand to face level while avoiding his face. In
                     September 2016, he presented to the emergency room with
23                   complaints of dizziness, vomiting and nausea. On exam, he was able
                     to move all four extremities. His strength was 5/5 in upper and lower
24                   extremities. Gross sensation was intact. Furthermore, the claimant
                     left the hospital against medical advice. (Exhibits 14F/30; 18F/5).
25
                     Despite claims of severe limitations a treating source recommended
26                   that the claimant take part in regular activity and exercise. He also
                     referred to physical therapy. (Exhibit 16F/6).
27
     (A.R. 23-24).
28
                                                        2
 1          At oral argument, the Court and parties discussed each of these reasons extensively. The

 2   Court incorporates its comments made on the record into this decision. In short, these reasons do

 3   not meet the clear and convincing standard. The fact that a test showed 0/5 strength while

 4   Plaintiff could raise his hand to his face does not demonstrate that he is being dishonest or is

 5   exaggerating symptoms. No one appears to argue that Plaintiff was faking his strength or not

 6   genuinely concerned that he had a stroke. Indeed, he had cervical spine surgery after this event.

 7   Similarly, the fact that he complained of dizziness, vomiting and nausea on another occasion, yet

 8   could move his extremities and had strength in them does not provide a reason to discount his

 9   testimony—they are merely different measurements of his symptoms. Moreover, it is

10   uncontested that he received serious medical treatment following these episodes. As for his

11   leaving the hospital against medical advice, the parties agree that he left the hospital to

12   immediately seek medical care with another provider—not because he did not believe he needed

13   serious medical care.

14          The ALJ’s reasoning that “[d]espite claims of severe limitations a treating source

15   recommended that the claimant take part in regular activity and exercise. He also referred to

16   physical therapy” gives the Court the most pause. The claimant testified to impairments that

17   would limit his functions to a greater extent than would be compatible with the ordinary

18   understanding of “regular activity and exercise.” But, upon closer examination, it is unclear what

19   is meant by the recommendation to exercise and whether it is truly inconsistent with Plaintiff’s

20   testimony. Plaintiff did testify that he performed limited exercise, stating at the hearing, “The

21   only exercise I do or [sic] the things that the therapist showed me to do with my legs and my

22   arms.” (A.R. 40). Moreover, a more detailed recommendation regarding exercise appears

23   consistent with Plaintiff’s testimony. (A.R. 577) (“we will consider requesting physical therapy

24   to instruct the patient in a home exercise program to improve core strengthening to hopefully

25   delay the progression of the patient’s facet arthropathy, discogenic disease and lumbar

26   radiculopathy.”). These statements suggest that the recommendation to engage in exercise did not

27   mean that doctors believed he could do the type of ordinary exercise such as running, biking or

28   swimming that would truly `be inconsistent with Plaintiff’s stated impairments.
                                                        3
 1           The Commissioner also pointed elsewhere in the ALJ’s opinion where he notes that

 2   “[Plaintiff] was out of Norco and requested to stay on Tramadol. However, it was also found that

 3   the claimant had been out of pain medication because of none [sic] follow-up.” (A.R. 23). This

 4   statement was not in the section regarding Plaintiff’s credibility, so arguably was not specific and

 5   cogent enough to meet the above standard. In any event, medical records repeatedly confirm pain

 6   symptoms and prescriptions for such medications, indicating that his medical providers believed

 7   his complaints of pain notwithstanding a failure to timely refill one prescription. (Exhibit 16F).

 8           After thorough consideration, this Court finds that the reasons that the ALJ set forth for

 9   discrediting Plaintiff’s complaints were not sufficiently specific, cogent, and clear and

10   convincing.

11           Both parties agree that remand is the appropriate course given the Court’s ruling. This

12   Court does not take a position on whether Plaintiff will be found disabled once his complaints are

13   fully credited. The Court also notes that Plaintiff’s medical situation did not appear to be stable,

14   and many of his complaints stemmed from the side effects of medication taken at that time. The

15   ALJ should consider whether any further proceedings are necessary to evaluate Plaintiff’s

16   disability in light of this decision.

17           Accordingly, the decision of the Commissioner of the Social Security Administration is

18   REVERSED and REMANDED for further administrative proceedings consistent with this

19   opinion.

20
     IT IS SO ORDERED.
21

22       Dated:     November 19, 2018                           /s/
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                        4
